11/29/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs November 9, 2022

            TIMOTHY L. JEFFERSON v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Trousdale County
                  No. 2022-CV-4958 Michael Wayne Collins, Judge
                      ___________________________________

                           No. M2022-00456-CCA-R3-HC
                       ___________________________________


The Petitioner, Timothy L. Jefferson, appeals the Trousdale County Circuit Court’s
dismissal of his pro se petition seeking habeas corpus relief from his conviction for second
degree murder, for which he received an effective sentence of forty years in prison. On
appeal, the Petitioner argues he is entitled to habeas corpus relief because he was illegally
restrained as a result of a procedurally defective juvenile petition. After review, we affirm
the judgment summarily dismissing the petition for writ of habeas corpus.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR. and TOM GREENHOLTZ, JJ., joined.

Timothy L. Jefferson, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; and Jason L. Lawson, District Attorney General for the Appellee, State
of Tennessee.

                                        OPINION

        This case concerns the December 25, 1999 shooting and killing of the victim,
Mohammed Rafat at a gas station in Nashville. Thereafter, on January 11, 2000, a
delinquency petition was filed against the sixteen-year-old Petitioner in the Davidson
County Juvenile Court, alleging that he committed first-degree felony murder, especially
aggravated robbery, and illegal possession of a handgun. After an August 24, 2000 transfer
hearing, the Davidson County Juvenile Court issued a written order transferring the
Petitioner’s case to the Davidson County Criminal Court. The Petitioner subsequently pled
guilty to second degree murder in 2001, with an agreed-upon sentence of forty years to be
served at one hundred percent. See Timothy L. Jefferson v. State, No. M2002-02393-
CCA-R3-PC, 2004 WL 300121, at *1 (Tenn. Crim. App. Feb. 17, 2004). This court
previously summarized the procedural history of this case up to 2019 as follows:

             In 2002, the Petitioner filed a post-conviction petition alleging that he
      received the ineffective assistance of defense counsel and that his guilty plea
      was involuntary and unknowing. Jefferson, 2004 WL 300121, at *1. The
      post-conviction court denied relief, and this court affirmed. See Id. at *2-4.

            In August of 2010, the Petitioner filed a pro se petition for a writ of
      habeas corpus raising the same issues as the post-conviction petition, which
      the habeas corpus court denied. See Timothy L. Jefferson v. State, No.
      M2014-00756-CCA-R3-ECN, 2015 WL 2128606, at *3 (Tenn. Crim. App.
      May 6, 2015) (recounting the procedural history of the Petitioner’s case).
      The Petitioner did not appeal.

              In August of 2011 and January of 2014, the Petitioner filed two
      untimely petitions for writs of error coram nobis. The first petition was
      summarily dismissed as time-barred and because it failed to state a
      cognizable claim for relief; this court affirmed. Jefferson, 2015 WL
      2128606, at *3. The second petition was summarily dismissed because it
      was time-barred, raised issues that had been litigated in the pretrial motion
      to suppress and postconviction hearings, and did not state a cognizable claim
      for relief; this court affirmed. Id. at *7-9.

              In April of 2015, the Petitioner filed a petition for writ of certiorari
      and supersedeas, alleging that his due process rights were violated by the
      juvenile court when it considered his out-of-court statements in determining
      whether to transfer him to criminal court. See State v. Timothy L. Jefferson,
      No. M2015-01321-CCA-R3-CD, 2016 WL 1161066, at *1 (Tenn. Crim.
      App. Mar. 23, 2016). The trial court summarily dismissed the petition for
      failure to make a partial payment of the filing fee; this court concluded that
      although the basis for the dismissal was improper, certiorari was unavailable
      because the Petitioner did not utilize the available “express avenue” to appeal
      his transfer to criminal court. Id. at *2-5.

             On July 12, 2019, the Petitioner filed a pro se petition for writ of
      habeas corpus, alleging that the criminal court never gained subject matter
      jurisdiction over his case because the transfer order from the juvenile court
      was not file-stamped by the criminal court clerk’s office in compliance with
      Tennessee Rule of Criminal Procedure 32(e). A copy of the juvenile court’s
                                           -2-
       August 24, 2000 transfer order was attached, as well as a copy of this court’s
       opinion relevant to the Petitioner’s petition for writ of certiorari and
       supersedeas. On August 23, 2019, the Petitioner filed a pro se “Motion for
       Supplemental Pleadings,” which repeated the allegations in the original
       petition and included a copy of the juvenile court delinquency petition.

Timothy L. Jefferson v. Russell Washburn, Warden, No. M2019-01723-CCA-R3-HC,
2020 WL 5960110, at *1-2 (Tenn. Crim App. Oct. 8, 2020), no perm. app. filed. On August
30, 2019, the habeas corpus court summarily dismissed the petition for failure to provide
an adequate record, noting that “the only relevant document with regard to whether . . . the
conviction in this case is void is an Order of Transfer[.]” Id. at *2. The Petitioner filed a
timely appeal, and this Court affirmed the summary dismissal of the petition on two
grounds. Id. at *1-2. In its opinion, this Court first held that the habeas court acted within
its discretion in dismissing the petition based on the Petitioner’s failure to attach a copy of
his judgment form to the petition. Id. at *3. This Court further held that the lack of a file-
stamp date on the transfer order was a matter of due process “properly addressed in post-
conviction petitions, not habeas corpus petitions, because a due process violation results in
a voidable, not void, conviction.” Id. at *4.

       On February 28, 2022, the Petitioner filed the instant petition, his third petition for
writ of habeas corpus, asserting that he was illegally restrained as a result of a juvenile
petition that was “not properly administered under oath in accordance with mandatory
provisions of law.” On March 4, 2022, the habeas court denied the petition without a
hearing based on the Petitioner’s failure “to comply with the rules regarding filing of writ
of habeas corpus.” Thereafter, the Petitioner filed a timely notice of appeal.

                                        ANALYSIS

       On appeal, the Petitioner asserts that he is entitled to habeas corpus relief because
his right to due process was violated. He argues that the criminal court’s judgment is
“void” because the juvenile petition was “not properly administered under oath in
accordance with mandatory provisions of law.” He further asserts that the habeas corpus
court failed to advise him of his right to counsel and to appoint counsel if he were indigent.
The State responds that summary dismissal was proper because the Petitioner has failed to
assert cognizable habeas corpus claims and has failed to comply with the procedural
requirements of Tennessee Code Annotated section 29-21-107(b). We agree with the State
and conclude that the Petitioner is not entitled to relief.

       “The determination of whether habeas corpus relief should be granted is a question
of law.” Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). Thus, our review is de novo with no presumption of
                                             -3-
correctness given to the findings and conclusions of the lower court. Id. (citing State v.
Livingston, 197 S.W.3d 710, 712 (Tenn. 2006)).

       A prisoner is guaranteed the right to habeas corpus relief under article I, section 15
of the Tennessee Constitution. Tenn. Const. Art. I, § 15; see Tenn. Code Ann. §§ 29-21-
101 to -130. The grounds upon which habeas corpus relief will be granted, however, are
very narrow. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). It is well-established that
“‘a petition for writ of habeas corpus may not be used to review or correct errors of law or
fact committed by a court in the exercise of its jurisdiction.’” Edwards v. State, 269 S.W.3d
915, 920 (Tenn. 2008) (quoting State ex rel. Holbrook v. Bomar, 364 S.W.2d 887, 888
(Tenn. 1963)). In Tennessee, habeas corpus relief is only available “when ‘it appears upon
the face of the judgment or the record of the proceedings upon which the judgment is
rendered’ that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant’s sentence of imprisonment or other restraint has expired.”
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (quoting State v. Galloway, 45 Tenn.
(5 Cold.) 326, 336-37 (1868)).

         A habeas corpus petition challenges void and not merely voidable judgments.
Summers, 212 S.W.3d at 255-56 (citing Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992)).
“A void judgment is one in which the judgment is facially invalid because the court lacked
jurisdiction or authority to render the judgment or because the defendant’s sentence has
expired.” Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn.
1998); Archer, 851 S.W.2d at 161-64). However, a voidable judgment “is facially valid
and requires proof beyond the face of the record or judgment to establish its invalidity.”
Summers, 212 S.W.3d at 256 (citing Dykes, 978 S.W.2d at 529). Thus, “[i]n all cases
where a petitioner must introduce proof beyond the record to establish the invalidity of his
conviction, then that conviction by definition is merely voidable, and a Tennessee court
cannot issue the writ of habeas corpus under such circumstances.” State v. Ritchie, 20
S.W.3d 624, 633 (Tenn. 2000). It is the petitioner’s burden to demonstrate by a
preponderance of the evidence that the judgment is void or that the confinement is illegal.
Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). The habeas corpus court may summarily
dismiss the petition without the appointment of a lawyer and without an evidentiary hearing
if it is clear from the petitioner’s filings that no cognizable claim has been stated and that
the petitioner is not entitled to relief. Summers, 212 S.W.3d at 261-62; Hickman v. State,
153 S.W.3d 16, 20 (Tenn. 2004).

        The procedural requirements for habeas corpus relief are mandatory and must be
strictly followed. Summers, 212 S.W.3d at 259; Hickman, 153 S.W.3d at 21. Tennessee
Code Annotated section 29-21-107(b)(2) requires that the Petitioner include a copy of the
“[t]he cause or pretense of such restraint according to the best information of the applicant,”
which includes the judgment form. See Jefferson, 2020 WL 5960110, at *4 (citing
                                             -4-
Summers, 212 S.W.3d at 261). Tennessee Code Annotated section 29-21-107(b)(4) further
requires that a petitioner include copies of all previously filed petitions for writ of habeas
corpus. “A trial court properly may choose to summarily dismiss a petition for failing to
comply with the statutory procedural requirements.” Summers, 212 S.W.3d at 260; see
Hickman, 153 S.W.3d at 21.

        As a preliminary matter, the Petitioner has failed to satisfy the mandatory procedural
requirements of Tennessee Code Annotated sections 29-21-107(b)(2) and (b)(4). The
Petitioner is currently restrained as a result of a judgment against him for second degree
murder. The judgment was not included with the petition. In the Petitioner’s previous
appeal of his petition for habeas relief, this Court held that a copy of the judgment is a
“necessary part of the habeas corpus record,” without which it is impossible “to determine
whether he is entitled to a writ of habeas corpus.” Timothy L. Jefferson, 2020 WL
5960110, at *3 (citing Summers, 212 S.W.3d at 261). Additionally, the Petitioner has
failed to attach copies of his two previous petitions for habeas corpus relief and has failed
to provide a satisfactory reason for his failure to do so. We agree with the State that the
habeas corpus court acted within its discretion by dismissing the petition due to these
procedural failings alone. See Tenn. Code Ann. § 29-21-107(b)(2), (b)(4); Summers, 212
S.W.3d at 260-61; Lowe v. State, No. E2022-00285-CCA-R3-HC, 2022 WL 13899444, at
*4 (Tenn. Crim. App. Oct. 24, 2022) (“Because the Petitioner failed to attach copies of all
previous petitions, the habeas corpus court could have dismissed his petition on this ground
alone.”).

       Notwithstanding the procedural deficiencies, the Petitioner has failed to state a
cognizable claim for habeas corpus relief. The Petitioner asserts that his right to due
process was violated because the juvenile petition was “not properly administered under
oath” before being issued by the clerk, rendering his criminal judgment void. In a previous
habeas corpus petition brought by the Petitioner, this Court held that “constitutional due
process issues are properly addressed in post-conviction petitions, not habeas corpus
petitions, because a due process violation results in a voidable, not void, conviction.”
Timothy L. Jefferson, 2020 WL 5960110, at *4 (citing Eddie F. Depriest v. Kevin Meyers,
Warden, No. M2000-02312-CCA-R3-PC, 2001 WL 758739, at *2 (Tenn. Crim. App. July
6, 2001)); see Tommy Taylor v. Johnny Fitz, Warden, No. W2020-01294-CCA-R3-HC,
2021 WL 4077031, at *1-2 (Tenn. Crim. App. Sept. 8, 2021), perm. app. denied (Tenn.
Dec. 8, 2021) (holding that the petitioner’s contention that he was arrested on a defective
affidavit of complain and warrant that were not signed by a magistrate or a neutral and
detached court clerk in violation of Tennessee Rules of Criminal Procedure 3 and 4 and his
due process rights rendered the judgment voidable, rather than void). The Petitioner’s
allegations, even if true, would at most render his judgment voidable, not void; accordingly,
we conclude that the Petitioner is not entitled to habeas corpus relief.

                                            -5-
        Finally, the Petitioner asserts that the habeas corpus court had a duty under
Tennessee Supreme Court Rule 13(d)(1)(C) to advise him of his right to counsel and to
appoint counsel if the Petitioner were indigent. However, a habeas court may dismiss a
pro se petition, without the appointment of counsel or an evidentiary hearing, where it is
clear from the petitioner’s filings that no cognizable claim for relief has been stated and
that the petitioner is not entitled to relief. Summers, 212 S.W.3d at 261-62; Hickman, 153
S.W.3d at 16. We reiterate that all of the Petitioner’s claims, even if true, do not state a
cognizable claim for habeas corpus relief. Accordingly, the habeas corpus court was not
required to advise the Petitioner of his right to counsel or to appoint him counsel before
summarily dismissing the petition. Because the summary dismissal of the petition was
proper, the Petitioner is not entitled to relief.

                                     CONCLUSION

     Based upon the aforementioned authorities and reasoning, we affirm the judgment
summarily dismissing the petition for writ of habeas corpus.



                                             ____________________________________
                                                   CAMILLE R. MCMULLEN, JUDGE




                                           -6-